Citation Nr: 1746749	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-30 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of a fractured right hand.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1945 to December 1947, and from June 1949 to April 1951.

The matter comes before the Board of Veterans' on appeal of a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2014, the Veteran requested a Board hearing at the RO.  However, his former attorney withdrew the request in October 2015 correspondence.

In March 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the Board's remand, a VA opinion was solicited by the AOJ.  In July 2016, a VA professional noted that the Veteran's service treatment records "clearly" stated that the Veteran had a broken right hand in 1940, prior to service.  The etiology of the right hand condition thus appeared to be a fracture of the right hand in 1940.  Over time, certainly natural progression of disease with age "can" occur, as "likely" happened with this Veteran.  The VA professional noted that whether the Veteran's mild degenerative changes were due to the old pre-service fracture remained unknown because there was no medical information to determine which area of the hand may have been fractured prior to service.  The examiner did not elaborate on the use of the term "clear" or address whether there was in-service aggravation of the disorder, or a worsening due to natural progression.

In July 2017, the Veteran was scheduled for a VA examination.  The examiner reviewed the entirety of the Veteran's claims file and scheduled an in-person examination.  The examiner reported that after a discussion with the RO, he was instructed to return the claims file, "as it may have been entered in error."  However, the examiner opined that he had a very long discussion with the Veteran and his wife.  The examiner suggested that the Veteran prepare a statement concerning his claimed issues and make copies of all of his records pertinent to his contentions, further noting that the Veteran averred that he was engaged in combat many years ago and took shrapnel to the left arm and side of his face.  Furthermore, the Veteran stated that he had been a prisoner of war (POW), but was released by Chinese soldiers.  The Veteran indicated that he would prepare a statement and submit copies of the applicable records in his possession.  The examiner further opined that the "right hand contention was to be cancelled" as per the RO's instructions.

The Board finds it unfortunate that an opportunity was not taken to undertake an examination and opinion in July 2017, as the information about the etiology of the Veteran's right hand condition from the July 2016 opinion is incomplete.  The Board needs to know whether the Veteran's disorder clearly and unmistakably preexisted service and was clearly and unmistakably worsened therein, beyond natural progression.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.306 (2016).  If not, the Board needs to know whether it is at least as likely as not that a current right hand condition is otherwise etiologically related to service.  The claims file contains service treatment records and extensive post-service treatment records and lay statements, and there is no legitimate reason why these opinions cannot be obtained via a new examination.   The Board is aware of the Veteran's age, and if an examination is not feasible, in this instance a medical opinion in lieu of a physical examination is acceptable. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA orthopedic examination, with an examiner who has reviewed the entire claims file and, to the extent possible, interviewed the Veteran.  The following matters must be addressed:

a) Whether the Veteran's disorder clearly and unmistakably preexisted service and was clearly and unmistakably worsened therein, beyond natural progression;

b) If not, whether it is at least as likely as not (a 50 percent or greater probability) that a current right hand condition is otherwise etiologically related to service.

In view of the Veteran's age, in the event that he cannot appear for an examination or does not report for a scheduled examination, please nevertheless request a medical professional to address the above matters in a medical opinion. All opinions must be supported by a rationale.

2.  Then, readjudicate the claim.  If the determination remains unfavorable, afford the Veteran and his representative an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment, particularly as this case has been advanced on the docket on account of advanced age.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




